El Juez Asociado Señoe AldRey,
emitió la opinión del tribunal.
El apelante, como representante legal de nn hijo suyo menor de edad, presentó en la Corte de Distrito de Maya-güez donde reside el apelado nna demanda sobre indemni-zación de daños y perjuicios por un accidente de automóvil que tuvo lugar en el pueblo de Aibonito Correspondiente al Distrito Judicial dé' Guayama alegando que su hijo sufrió la fractura del fémur izquierdo, habiéndole quedado la pierna izquierda más corta que la derecha, y la laceración del labio inferior, y antes de celebrarse el juicio solicitó el deman-dante que .el pleito fuese trasladado a la Corte de Distrito de Guayama por la conveniencia de los testigos. La Corte de Distrito de Mayagüez negó el traslado que se le pidió y el demandante apeló de esa resolución alegando ante noso-tros que' es errónea.
 La facultad que concede el artículo 83 del Código de Enjuiciamiento Civil a las cortes para cambiar el lugar dél juicio cuando la conveniencia de los testigos y los fines de la justicia se beneficien con el cambio es discrecional y, por esto, para que revoquemos una resolución concediendo o negando un traslado por el motivo expresado tenemos que estar convencidos de que la corte actuó haciendo un m'al uso de esa facultad discrecional.
El apelante, para apoyar su petición, alegó en la corte inferior que sus testigos son del pueblo de Aibonito, siendo niños de escuela que presenciaron los hechos y que perde-rían por lo menos un día de clases en ir a Mayagüez y vol-ver de allí, lo que no ocurriría si el juicio se celebrase en Guayama; que otros de sus testigos, el médico, el practi-cante y la enfermera que atendió al lesionado residen tam-bién en Aibonito de cuyo pueblo no podrían separarse sin desatender las obligaciones de los cargos municipales que ocupan, por no tener substitutos para casos de ausencia; y que la mayor parte de sus testigos son pobres, careciendo *60el - demandante de los medios suficientes para sufragar los gastos que le ocasionaría el traslado de sus testigos a Ma-yagüez. Al oponerse el demandado al traslado alegó que para probar hechos de su contestación a la demanda tiene necesidad de presentar como prueba de ellos dos peritos médicos que residen en Mayagüez, siendo uno de ellos tam-bién Director Escolar de la ciudad de Mayagüez; que ha-brá de practicarse en el juicio una fluroscopia de la pierna lesionada del niño para determinar a ciencia cierta el ver-dadero alcance de la lesión que sufrió, la que no pudo prac-ticarse en Aibonito por no existir allí equipo de Rayos X debidamente instalado, ni lo hay en Guayama; que su es-posa es testigo del accidente, pero como se ha divorciado, no se trasladaría a Guayama, tanto más cuanto que es la dueña y administradora de un taller de bordados en Maya-güez, donde también reside otro de sus testigos presencia-les, el chauffeur que manejaba ese día el automóvil, y que el demandante no es persona que carezca de recursos para satisfacer los gastos de transporte de sus testigos a Maya-güez, pues es un comerciante establecido en Aibonito con más de $3,000 en existencias en su establecimiento sin con-tar los créditos a su favor y que posee en dicho pueblo una casa qne vale más de $500.
Con vista de esas alegaciones juradas de ambas partes no podemos concluir que exista un manifiesto abuso de dis-creción de la corte inferior al negar el traslado del pleito y su resolución debe ser confirmada.
El Juez Asociado Sr. Hutchison no tomó parte en la resolución de este caso.